This was an indictment founded on the-act of March 3d, 1823 (3 Stat. 771), in which the defendant was charged with knowingly “transmitting false papers” to the pension office at Washington, in support of applications for bounty land, under section 9 of the act of March 3d. 1833 (10 Stat. 702). in behalf of those who “served as volunteers at the invasion of Plattsburg.” The indictment was found at the July term, 1838, and contained one hundred and thh*ty-eight counts, each one being for a distinct felony. Some of the counts charged subornation of perjury.
At the October term, 1858. the defendant’s counsel filed a motion to quash the indictment, because of the joinder in the same indictment, of distinct felonies, and also of felonies of different grades, and relied on the case of U. S. v. Peterson [Case No. 16,037], and cases there cited. The court overruled the motion to quash, and upheld the indictment, as being warranted by the act of Feb.ruary 26, 1853 (10 Stat. 162), which contains this provision: “Whenever there are, or shall be. several charges against any person or persons, for the same act or transaction, or for two or more acts or transactions connect*1145ed together, or for two or more acts or transactions of the same class of crimes or of-fences, which may' be properly ,1oined, instead of having several indictments, the whole may be joined in one indictment, in separate counts.” The court, however, ordered all counts for subornation of perjury to be stricken out of the indictment, thus reducing the number of counts to about one hundred, each of which was for transmitting ‘‘false writings.”
The defendant applied' to the court for an order that a copy of the indictment be ‘furnished to him by the government, and before trial, and relied upon article 6 of the amendments to the constitution of the United States, which requires that, in all criminal prosecutions, the accused shall “be informed of the nature and cause of the accusation.” The court held, that no copy of the indictment could be furnished at the expense of the government, inasmuch as the law had made no provision therefor. The cause stood over for trial at the July term, 1859.
The defendant now demurred to the indictment, upon the following grounds: (1) That the offences charged did not come within the act of March 3d, 1823, as the act expressly referred to the making and transmitting of false papers, for the purpose of obtaining from the United States, or their officers, “any sum, or sums of money,” and could not be extended to the case of an application for a bounty land warrant; (2) that the papers alleged to contain false statements were not such as were enumerated in the act, but were merely declarations and affidavits, subscribed and sworn to by the signers; (3) that no offence waB charged to have been committed In the district of Vermont, but only an of-fence in the District of Columbia. The demurrer was overruled by the court, the last two points being regarded by the court as virtually decided in the case of U. S. v. Staats, 8 How. [49 U. S.] 41.
The defendant was then called by the clerk, by direction of the court, and, having appeared at the bar, the district attorney observed to the court, that he supposed it was unnecessary to read the indictment to the prisoner. The court replied, “Certainly not; let him plead.” The clerk then put this inquiry to the prisoner: “To this indictment, do you plead guilty or not guilty?” The prisoner .pleaded “not guilty.” The indictment was very voluminous, containing several hundred pages. The jury having been impannelled and sworn, the district attorney submitted to the court, that it was not necessary that the indictment be read to the jury, and the court directed that it should not be read to the jury, saying to the district attorney, that he could state to the jury, in substance, the matters charged, and the proofs expected to be introduced. The opening statement was then made to the jury by the district attorney. Before the trial commenced, the defendant’s counsel moved the court that the government be required to' elect upon which of the counts they would proceed, but -the court refused to interfere. The district attorney gave notice,- however, two or three days before the trial, to the defendant’s counsel, of his purpose to offer testimony upon only about twenty different counts, embracing only fifteen different cases of application for bounty lands. Many of *the witnesses for the government testified that they signed and made oath to the decla-r rations and affidavits before the defendant, as a notary public, but' that they were, in some respects, materially false, and different from what they stated to the defendant at the time he wrote them, and from .their understanding of their contents when they signed them. Others testified, that their affidavits, although signed and certified as sworn to before the defendant, were never in fact sworn to. The defendant proved, that in doing the business of making out the applications, he was in the employ of another person, to whom he sent or delivered the papers, when completed, and that, for this service, he received a compensation for his time and expenses. It appeared, that moBt. of the papers described in the indictment were transmitted to the pension office by the defendant’s employer. The counsel for the defendant requested the court to charge. the jury, that, for papers so transmitted, the defendant was not liable. The court declined so to charge, but charged as follows: “It is insisted, by the counsel for prisoner, that, as-the papers were not transmitted to the department by the hand, of the prisoner, .the prisoner is hot liable, if the papers are false— that the prisoner’s guilt requires the element of transmission. It appears, that the prisoner was in the employment of Buswell; that the papers were sent to Buswell, by the prisoner, to enable Buswell to transmit them; and that the prisoner was employed' by Bus-well, (on some terms, and it is difficult to ascertain precisely what,) to aid Buswell to procure land warrants. It further appears, that, although not directly interested in getting these warrants, still, the prisoner was engaged in speculations in land warrants and ■claims, and thus had' a kind of interest. It is. evidently, not necessary, under the act, to show that the prisoner actually transmitted the papers. Any party participating in the crime, co-operating in the crime, aiding or assisting in the crime, is liable. The prisoner aided and assisted and participated in one of the elements of the crime, to wit, in procuring these papers, to enable Buswell to complete the crime, ¿by transmitting the papers to Washington. It is not at all material that the government should show that the prisoner transmitted the papers himself, for, if he procured them for Buswell to transmit, he is as guilty as if he had himself transmitted them.”
The jury returned a verdict of guilty, after which the defendant moved in arrest of judg*1146ment, assigning, among other causes: — (1) That the prisoner was required to plead’ without having the indictment read to him; (2) that the indictment was not read to the jury. On these points the motion was overruled, on the ground that a demurrer to the indictment ¡had been filed and’ heard, and that the reading was not 'demanded.
[The respondent was sentenced for the term of four years to the state prison, and thé-payment of a fine of five hundred dollars.] 2

 [From 22 Lav Rep. 273.]